Citation Nr: 1515728	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-38 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981, February 1983 to January 12, 1992, January 1992 to September 1993 and October 2006 to April 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for PTSD and assigned an initial rating of 10 percent with an effective date of April 21, 2008.  

During the pendency of this appeal, a March 2014 rating decision increased the Veteran's initial rating for PTSD from 10 percent to 30 percent disabling effective April 21, 2008.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, further development of this claim is essential to its fair disposition.

Additional development of the record is necessary prior to deciding the claim of entitlement to a rating higher than 30 percent for the PTSD.  Namely, the Veteran needs to be reexamined reassessing the severity of this service-connected disability. He last had a VA compensation examination concerning this disability in April 2010, so more than 5 years ago.  So to afford proper consideration of this claim, another examination is needed to assist in making this important determination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination). 

Prior to arranging for this additional VA compensation examination, however, VA records of treatment and evaluation for PTSD from December 2009 to the present should be obtained.  38 C.F.R. § 3.159(c)(2) (2014).


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file copies of all VA records of treatment and evaluation for psychiatric disability, including especially PTSD, dated since December 2009.

2. Upon receipt of all additional treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's PTSD.  The entire claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. Then readjudicate this claim of entitlement to a rating higher than 30 percent for the PTSD in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




